[Cite as State v. Bianca, 2011-Ohio-3321.]


                                        COURT OF APPEALS
                                     ASHLAND COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                      JUDGES:
                                                   Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                         Hon. Sheila G. Farmer, J.
                                                   Hon. Julie A. Edwards, J.
-vs-
                                                   Case No. 10-COA-041
TYLER J. BIANCA

        Defendant-Appellant                        OPINION




CHARACTER OF PROCEEDING:                       Appeal from the Ashland County Court of
                                               Common Pleas, Case No. 10-CRI-096


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         June 30, 2011


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


RAMONA FRANCESCONI ROGERS                       DOUGLAS A. MILHOAN
ASHLAND COUNTY PROSECUTOR                       P.O. Box 347
110 Cottage Street, Third Floor                 Middlebranch, Ohio 44652
Ashland, Ohio 44805

By: PAUL T. LANGE
Assistant Prosecuting Attorney
110 Cottage Street, Third Floor
Ashland, Ohio 44805
Ashland County, Case No. 10-COA-041                                                     2

Hoffman, P.J.


         {¶1}   Defendant-appellant Tyler J. Bianca appeals his sentence entered by the

Ashland County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                            STATEMENT OF THE FACTS AND CASE

         {¶2}   On July 22, 2010, Appellant, who was 16 years old, was at the home of

Marge Swope, the grandmother of his friend, C.L.1, in Ashland, Ohio. Appellant had

obtained a handgun from another juvenile prior to arriving in Ashland, and brought the

weapon with him to the Swope home. Appellant, C.L., and Stephen Ashby2 decided to

attend a party in Shiloh, Ohio. A fourth individual transported them to the party, but did

not remain. Although Appellant intended to sell the firearm, he had not yet done so and

brought the firearm to the party.

         {¶3}   While at the party, Appellant, C.L., and Ashby met Loralie King. The party

was at King’s home. Appellant and his friends did not have a means of transportation

back to Ashland, and asked King to give them a ride. At approximately 1:30 to 2:00 a.m.

on July 23, 2010, King agreed to drive Appellant, C.L., and Ashby to the Shenandoah

General Store which was a portion of the way back to Ashland. King drove her vehicle.

She had a pack of cigarettes, her friend’s cell phone, and $55 cash in her possession.

Appellant, who sat in the front passenger seat, asked King if he could use the cell

phone. After making a call, Appellant threw the phone out the car window. King

objected. Appellant removed the handgun, held it to King’s head, and demanded she

drive them the entire way to Ashland. Appellant previously told C.L. of his intentions.



1
    C.L. was a minor at the time.
2
    Stephen Ashby was over 18 years of age at the time.
Ashland County, Case No. 10-COA-041                                                    3


Appellant held the handgun against or in close proximity to King’s head during the entire

drive.

         {¶4}   Appellant demanded King’s money and cigarettes. While stopped at an

intersection, Appellant instructed King to exit the vehicle, which she did. Appellant

searched the vehicle for a lighter and found money King had attempted to hide.

Appellant then ordered King back into the vehicle. King drove Appellant and the others

to the Ashland YMCA. King was then able to drive away. Appellant, C.L., and Ashby

returned to the Swope residence where Appellant hid the handgun under a couch

cushion.

         {¶5}   Appellant was charged by Complaint in Juvenile Court, alleging he was

delinquent for committing acts constituting the offenses of aggravated robbery,

abduction, having weapons while under disability, tampering with evidence, and petty

theft. Upon motion of the State, the juvenile court relinquished jurisdiction, and the

matter was transferred to the General Division for prosecution of Appellant as an adult.

The State filed a Bill of Information on September 29, 2010.

         {¶6}   On October 1, 2010, Appellant entered a plea of guilty to one count of

robbery, a felony of the second degree, and one count of abduction, a felony of the third

degree. The trial court accepted the plea, found Appellant guilty, and ordered a pre-

sentence investigation. The trial court conducted a sentencing hearing on November 15,

2010, at which time it sentenced Appellant to an aggregate term of imprisonment of six

years. The trial court memorialized the sentence via Judgment Entry - Sentencing filed

November 24, 2010.
Ashland County, Case No. 10-COA-041                                                     4


      {¶7}   It is from this judgment entry Appellant appeals, raising as his sole

assignment of error:

      {¶8}   “I. THE IMPOSITION OF A PRISON SENTENCE IN THIS CASE

IMPOSES AN UNNECESSARY BURDEN ON STATE RESOURCES.”

      {¶9}   Based on the record, this Court cannot find the trial court acted

unreasonably, arbitrarily, or unconscionably, or that the trial court violated Appellant's

rights to due process under the Ohio or United States Constitutions in its sentencing.

Further, the sentence in this case is not so grossly disproportionate to the offense as to

shock the sense of justice in the community.

      {¶10} In his sole assignment of error, Appellant contends his sentence places an

unnecessary burden on state resources.

      {¶11} In State v. Ober (Oct. 10, 1997), Greene App. No. 97CA0019, the Second

District considered this same issue. In rejecting the argument, the Court stated,

      {¶12} “Ober is correct that the ‘sentence shall not impose an unnecessary

burden on state or local government resources.’ R.C. 2929.19(A). According to criminal

law experts, this resource principle ‘impacts on the application of the presumptions also

contained in this section and upon the exercise of discretion.’ Griffin & Katz, Ohio

Felony Sentencing Law (1996–97), 62. Courts may consider whether a criminal

sanction would unduly burden resources when deciding whether a second-degree

felony offender has overcome the presumption in favor of imprisonment because the

resource principle is consistent with the overriding purposes and principles of felony

sentencing set forth in R.C.2929.11. Id.”
Ashland County, Case No. 10-COA-041                                                    5

      {¶13} The Ober Court concluded, “[a]lthough resource burdens may be a

relevant sentencing criterion, R.C. 2929.13(D) does not require trial courts to elevate

resource conservation above the seriousness and recidivism factors. Imposing a

community control sanction on Ober may have saved state and local government funds;

however, this factor alone would not usually overcome the presumption in favor of

imprisonment.” Id.

      {¶14} R.C. 2929.13 governs sentencing guidelines for various specific offenses

and degrees of offenses. Subsection (A) states, in pertinent part:

      {¶15} “Except as provided in division (E), (F), or (G) of this section and unless a

specific sanction is required to be imposed or is precluded from being imposed pursuant

to law, a court that imposes a sentence upon an offender for a felony may impose any

sanction or combination of sanctions on the offender that are provided in sections

2929.14 to 2929.18 of the Revised Code. The sentence shall not impose an

unnecessary burden on state or local government resources.”

      {¶16} As we noted in State v. Ferenbaugh, Ashland App. No. 03COA038, 2004–

Ohio–977 at paragraph 7, “[t]he very language of the cited statute grants trial courts

discretion to impose sentences. Nowhere within the statute is there any guideline for

what an ‘unnecessary burden’ is.” Moreover, in State v. Shull, Ashland App. No.2008–

COA–036, 2009–Ohio–3105, this Court reviewed a similar claim. We found although

burdens on State resources may be a relevant sentencing criteria as set forth in R.C.

2929.13, state law does not require trial courts to elevate resource conservation above

seriousness and recidivism factors, Shull, at paragraph 22, citing State v. Ober (October

10, 1997), Greene App. No. 97CA0019, 1997 WL 624811.
Ashland County, Case No. 10-COA-041                                                 6


      {¶17} Upon review, we do not find the sentence imposed herein constituted an

unnecessary burden on state resources.

      {¶18} Appellant’s sole assignment of error is overruled.

      {¶19} The judgment of the Ashland County Court of Common Pleas is affirmed.

By: Hoffman, P.J.

Farmer, J. and

Edwards, J. concur

                                           s/ William B. Hoffman _________________
                                           HON. WILLIAM B. HOFFMAN


                                           s/ Sheila G. Farmer __________________
                                           HON. SHEILA G. FARMER


                                           s/ Julie A. Edwards___________________
                                           HON. JULIE A. EDWARDS
Ashland County, Case No. 10-COA-041                                                7


            IN THE COURT OF APPEALS FOR ASHLAND COUNTY, OHIO
                         FIFTH APPELLATE DISTRICT


STATE OF OHIO                             :
                                          :
       Plaintiff-Appellee                 :
                                          :
-vs-                                      :         JUDGMENT ENTRY
                                          :
TYLER J. BIANCA                           :
                                          :
       Defendant-Appellant                :         Case No. 10-COA-041


       For the reason stated in our accompanying Opinion, the judgment of the Ashland

County Court of Common Pleas is affirmed. Costs to Appellant.




                                          s/ William B. Hoffman _________________
                                          HON. WILLIAM B. HOFFMAN


                                          s/ Sheila G. Farmer __________________
                                          HON. SHEILA G. FARMER


                                          s/ Julie A. Edwards ___________________
                                          HON. JULIE A. EDWARDS